         Case 2:19-cv-02116-EFM Document 89 Filed 07/23/20 Page 1 of 2




          IN THE U.S. DISTRICT COURT FOR THE DISTRICT OF KANSAS

CARLOS SANCHEZ-DIAZ , and JEAN                      )
CHAVEZ (GUZMAN) SANCHEZ, as Next                    )
Friend for A.G., a Minor Plaintiff                  )
                                                    )
                                     Plaintiffs,    )
v.                                                  )
                                                    )      Case No. 2:19-cv-02116-EFM-KGG
KANSAS CITY POWER    ,                              )
& LIGHT COMPANY, ET AL.,                            )
                                                    )
                                     Defendants.    )


                                         JUDGMENT

       NOW ON THIS 23rd day of July, 2020, this cause comes on regularly to be heard, the

minor plaintiff A.G. Minor A.G. appears in person and by his Next Friend and natural mother,

JEAN CHAVEZ (GUZMAN) SANCHEZ and with their attorney of record. Trial by jury is

expressly waived in open court and this cause is submitted to the Court upon the pleadings and

evidence adduced. The Court now being fully advised finds that proposed settlement is fair and

reasonable and should be approved:

       A compromise settlement of all claims which Plaintiff has or may have against Defendants,

       their respective agents, assigns, servants, employees and representatives for the T sum of

       Fifty Thousand Seven Hundred and Fifty & NO/100 DOLLARS ($50,750.00).                 The

       aforementioned sum of $50,750.00 will be paid as follows:

       To Sunflower Health Plan (Kansas Medicaid) in the amount of $658.20;

       To Mount Everest Medical for a lien in the amount of $3,884.00;

       To Traders Insurance Company for a PIP lien in the amount of $2,250.00;

       To Penuel Counseling in the amount of $2,500.00;

       To Hunter & Cassidy, LLC for litigation case expenses in the amount of $10,262.48;
            Case 2:19-cv-02116-EFM Document 89 Filed 07/23/20 Page 2 of 2




       To Hunter & Cassidy LLC for Attorney’s fees in the amount of $16,195.00 (40% of net

       recovery after deduction of case expenses);

       To Jean Chavez, as natural mother and Next Friend of Adan Guzman in the amount of

       $5,490.00 for parents’ claim and to be allocated to buy minor a vehicle;

       To Jean Chavez, Next Friend of Adan Guzman in the amount of $9,510.32 for minors’

       claim to be allocated to a restricted bank account for minor.

       IT IS THEREFORE ORDERED, ADJUDGED AND DECREED that the proposed

settlement is hereby approved, and that the next friend, having acknowledged the aforesaid

payments in open court, shall execute a Release and Satisfaction of Judgment which is now

ordered released and satisfied of record.

       IT IS FURTHERMORE ORDERED, ADJUDGED AND DECREED that the total

payment of Nine Thousand, Five Hundred Ten and 32/100 DOLLARS ($9,510.32) shall be held

in a restricted account for the sole benefit of the minor, A.G., until he reaches majority age of

eighteen.

       IT IS SO ORDERED.




                                              ERIC F. MELGREN
                                              UNITED STATES DISTRICT JUDGE
